Action of indebitatus assumpsit, brought by a hired servant to recover compensation for work and labor.
Three questions are presented upon the record. The principal one is, whether in case of a special contract to labor for ten months and a wrongful dismissal, plaintiff can recover upon an indebitatus count for work and labor.
The action seems not to have been framed with a count on the special contract, in which case, by force of the discharge without cause, plaintiff might have recovered the stipulated sum for the whole time, but the plaintiff has relied upon a single count, as above stated, and although in such action he cannot recover his whole wages for the entire term *Page 130 
of hiring, as for a constructive service, yet, we are of opinion he may recover, regarding it as a rescinded contract, for his service up to the time of his dismissal. See 1 Parsons on Contracts, 521, note j, and the cases there cited.
The second point, viz., that upon the admissibility of evidence, was also ruled correctly by his Honor below.
It did not tend at all to aid the jury in their inquiry as to the value of a man's labor for seven months, to know what the half hour of his time when witness was with him on a certain occasion was worth. The question was immaterial.
The instruction asked for and refused, which constitutes the third point of exception to the trial, is based upon the idea that all (170)  evidence as to the nature and extent of the service of plaintiff was to be excluded from the view of the jury, unless the witness themselves made estimates of their value in money. This is not correct. It is the appropriate province of the jury to affix a value to services, according to their nature and extent as proved; and with the data afforded by the proofs in this case, we see no difficulty in the performance of that duty.
PER CURIAM.                                            No error.